         Case 3:19-cv-00836-SDD-RLB             Document 1       12/02/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                         :
                Plaintiff                        :
                                                 :
       versus                                    :            CIVIL NO. 19-CV-836
                                                 :
THIRTY-TWO THOUSAND                              :
THREE HUNDRED FIFTY-EIGHT                        :
DOLLARS AND 00/100                               :
IN U.S. CURRENCY;                                :
ASTRA 9MM PISTOL,                                :
SERIAL NUMBER 20589; AND                         :
RUGER P-89 PISTOL,                               :
SERIAL NUMBER 304-90993                          :
                 Defendants                      :

                  VERIFIED COMPLAINT FOR FORFEITURE IN REM

       NOW INTO COURT COMES Plaintiff, United States of America, by and through

undersigned counsel, who allege the following:

                                  NATURE OF THE ACTION

       This is a civil action in rem brought to forfeit and condemn to the United States 1) Thirty-

Two Thousand Three Hundred Fifty-Eight Dollars and 00/100 ($32,358.00) in U.S. currency,

representing proceeds of drug trafficking, in violation of the Controlled Substances Act, 21 U.S.C.

§ 801, et seq., and 2) an Astra 9mm pistol, bearing serial number 20589, and a Ruger P-89 pistol,

bearing serial number 304-90993, representing property used or intended to be used to facilitate

the possession of controlled substances, in violation of the Controlled Substances Act, 21 U.S.C.

§ 801, et seq. Therefore, the currency and the two firearms (collectively, “defendant property”)

are subject to forfeiture to the United States of America pursuant to 21 U.S.C. § 881(a)(6), (a)(11),

and 18 U.S.C. § 981(a)(1).
         Case 3:19-cv-00836-SDD-RLB              Document 1      12/02/19 Page 2 of 9



                                 JURISDICTION AND VENUE

       Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant

property. This Court has jurisdiction over an action commenced by the United States under 28

U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this particular

action under 21 U.S.C. § 881(a)(6), (a)(11),and 18 U.S.C. § 981(a)(1).

       This Court has in rem jurisdiction over the defendant property under 28 U.S.C. § 1355(b).

Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest warrant in

rem pursuant to Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Rule G(3)(b), which the United States will execute upon the property pursuant to 28

U.S.C. § 1355(d) and Supplemental Rule G(3)(b) & (c).

        Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district, pursuant to 28 U.S.C. § 1395.

                                 THE DEFENDANTS IN REM

       The defendant property consists of 1) Thirty-Two Thousand Three Hundred Fifty-Eight

Dollars and 00/100 ($32,358.00) in United States currency, 2) an Astra 9mm pistol, bearing serial

number 20589, and 3) a Ruger P-89 pistol, bearing serial number 304-90993.

                                              FACTS

       On June 5, 2019, agents with the Federal Bureau of Investigation (“FBI”) and other law

enforcement personnel conducted a search warrant at the residence located at 12249 North

Wendover Drive, Baton Rouge, Louisiana (“subject residence”). The search warrant was based

on evidence, including surveillance, of drug trafficking activity at the subject residence. This

search warrant was signed by a Magistrate Judge in the Middle District of Louisiana.




                                                                                                   2
         Case 3:19-cv-00836-SDD-RLB             Document 1      12/02/19 Page 3 of 9



       On June 5, 2019, during the execution of the search warrant at 12249 North Wendover

Drive, Baton Rouge, Louisiana, FBI personnel located and seized several items including multiple

zip lock bags of cocaine, a digital scale, numerous firearms, and a large amount of United States

currency. $8,993.00 in United States currency was found in the master bedroom nightstand, and

$23,365.00 in United States currency was found in the master bedroom closet and bathroom. All

of this currency (totaling $32,358) was seized by the FBI, and a receipt of the seizure of this

currency was provided to Larry Hughes, one of the residents of the subject residence.

       Among the firearms seized were an Astra 9mm pistol, bearing serial number 20589, and a

Ruger P-89 pistol, bearing serial number 304-90993.

       Larry Hughes was interviewed by the FBI on June 5, 2019, at his residence. During this

interview, he stated that he had been selling cocaine for approximately one year. He further stated

that the cash located in the master bedroom nightstand was proceeds from drug trafficking.

       The Thirty-Two Thousand Three Hundred Fifty-Eight Dollars and 00/100 ($32,358.00) in

United States currency is drug proceeds, and is forfeitable pursuant to 21 U.S.C. § 881(a)(6) and

18 U.S.C. § 981(b), as moneys, negotiable instruments, securities, or other things of value

furnished or intended to be furnished by any person in exchange for a controlled substance … or

all moneys, negotiable instruments, and securities used or intended to be used to facilitate any

violation of 21 U.S.C. § 841(a)(1). The Astra 9mm pistol, bearing serial number 20589, and the

Ruger P-89 pistol, bearing serial number 304-90993, are property used or intended to be used to

facilitate the possession of controlled substances, in violation of 21 U.S.C. § 841(a)(1), and are,

thus, forfeitable pursuant to 21 U.S.C. § 881(a)(11).

                                         LAW

       18 U.S.C. § 841(a) provides that it shall be unlawful for any person knowingly or

intentionally —

                                                                                                 3
            Case 3:19-cv-00836-SDD-RLB             Document 1       12/02/19 Page 4 of 9



      1) To manufacture, distribute, or dispense, or possess with intent to manufacture,
         distribute, or dispense, a controlled substance.

          21 U.S.C. § 881(a)(6) provides that the following shall be subject to forfeiture to the United
States:

          (6)     All moneys, negotiable instruments, securities, or other things of value
          furnished or intended to be furnished by any person in exchange for a controlled
          substance or listed chemical in violation of this subchapter, all proceeds traceable
          to such an exchange, and all moneys, negotiable instruments, and securities used or
          intended to be used to facilitate any violation of this subchapter.

       21 U.S.C. § 881(a)(11) provides that the following shall be subject to forfeiture to the
United States:

          (11) Any firearm used or intended to be used to facilitate the transportation, sale,
          receipt, possession, or concealment of property described in paragraph (1) or (2)
          and any proceeds traceable to such property.

                                         BASIS FOR FORFEITURE

          The defendant property is subject to forfeiture under the following legal provisions:

          (1) The Thirty-Two Thousand Three Hundred Fifty-Eight Dollars and 00/100

             ($32,358.00) in United States currency is forfeitable because, pursuant to 21

             U.S.C. § 881(a)(6), it represents moneys, negotiable instruments and other

             things of value furnished and intended to be furnished in exchange for a

             controlled substance, or proceeds traceable to such an exchange, in violation of

             21 U.S.C. § 841(a)(1); and

          (2) The Astra 9mm pistol, bearing serial number 20589, and the Ruger P-89 pistol,

             bearing serial number 304-90993 are both forfeitable because, pursuant to 21

             U.S.C. § 881(a)(11), they represent property used or intended to be used to

             facilitate the possession of controlled substances, in violation of 21 U.S.C. §

             841(a)(1).




                                                                                                      4
         Case 3:19-cv-00836-SDD-RLB              Document 1       12/02/19 Page 5 of 9



       To the extent that it is necessary to do so, the United States intends to rely on the provisions

of 18 U.S.C. § 984 to establish that the defendant property is the property involved in the violations

of 21 U.S.C. § 881(a)(6) and (a)(11).

                                       CLAIM FOR RELIEF

       By reason of the facts set forth and incorporated herein, the defendant property should be

properly condemned and forfeited to the United States of America pursuant to 18 U.S.C. §

881(a)(6), (a)(11), and 981(a)(1).

       WHEREFORE, the plaintiff requests that the Court issue a warrant and summons for the

arrest and seizure of the defendant property; that notice of this action be given to all persons known

or thought to have an interest in or right against the defendant property; that the defendant property

be forfeited and condemned to the United States of America; that the plaintiff be awarded its costs

and disbursements in this action; and that the Court award the plaintiff such other and further relief

as this Court deems proper and just.


                                               UNITED STATES OF AMERICA, by

                                               BRANDON J. FREMIN
                                               UNITED STATES ATTORNEY


                                               /s/ J. Brady Casey
                                               J. Brady Casey, LBN 24338
                                               Assistant United States Attorney
                                               777 Florida Street, Suite 208
                                               Baton Rouge, Louisiana 70801
                                               Telephone: (225) 389-0443
                                               Fax: (225) 389-0685
                                               E-mail: john.casey@usdoj.gov




                                                                                                     5
       Case 3:19-cv-00836-SDD-RLB              Document 1       12/02/19 Page 6 of 9




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                Plaintiff

       versus                                                CIVIL NO. 19-CV-836

THIRTY-TWO THOUSAND
THREE HUNDRED FIFTY-EIGHT
DOLLARS AND 00/100
IN U.S. CURRENCY;
ASTRA 9MM PISTOL,
SERIAL NUMBER 20589; AND
RUGER P-89 PISTOL,
SERIAL NUMBER 304-90993
                 Defendants

                                          VERIFICATION

       I, Special Agent Kyle Kuhn, hereby verify and declare under penalty of perjury that I am

a Special Agent with the Federal Bureau of Investigation, that I have read the foregoing Verified

Complaint In Rem and know the contents thereof, and that the matters contained in the complaint

are true to my own knowledge, except that those matters not within my own personal knowledge

are alleged on information and belief, and as to those matters I believe them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States, information supplied to me by other law enforcement

officers, as well as my investigation of this case, together with other officers, as a Special Agent

of the Federal Bureau of Investigation.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.

       Dated this _1__ day of December, 2019.




                                                                                                  6
                     Case 3:19-cv-00836-SDD-RLB                     Document 1        12/02/19 Page 7 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Louisiana


             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-CV-836
                                                                     )
  $32,358.00 in U. S. Currency; an Astra 9mm pistol,                 )
   bearing serial number 20589; and a Ruger P-89                     )
       pistol, bearing serial number 304-90993                       )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) $32,358.00 in U. S. Currency; an Astra 9mm pistol, bearing serial number 20589; and
                                           a Ruger P-89 pistol, bearing serial number 304-90993




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: J. BRADY CASEY
                                           ASSISTANT UNITED STATES ATTORNEY
                                           777 FLORIDA STREET, ROOM 208
                                           BATON ROUGE, LOUISIANA 70801



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-00836-SDD-RLB                     Document 1        12/02/19 Page 8 of 9

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-836

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                                   Case 3:19-cv-00836-SDD-RLB                     Document 1 12/02/19 Page 9 of 9
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
UNITED STATES OF AMERICA                                                                                  $32,358.00 in U.S. Currency, Astra 9mm pistol and Ruger P-89 pistol


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(          ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
J. Brady Casey, AUSA
777 FLORIDA STREET, ROOM 208
BATON ROUGE, LOUISIANA 70801 TEL: 225-389-0443

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         Title 21, United States Code, Section 881(a)(6) and Title 18, United States Code, Section 981(a)(1)
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Forfeiture In Rem
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
12/02/2019                                                            /s/ J. Brady Casey
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
